DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the RCE filed on 12/08/2021.
Claims 1-3, 5, and 8-9 have been amended and are hereby entered.
Claims 1-9 are currently pending and have been examined.
Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/08/2021 has been entered.
International Priority 
Applicant properly claims priority to JP 2018044432 (filed 03/12/2018) in the ADS filed on 03/08/2019.  This Japanese application provides support for all claims as presently drafted, which are therefore granted an effective filing date of 03/12/2018.
Information Disclosure Statement
	All references listed in the IDS dated 10/15/2021 have been considered.
Response to Applicant’s Arguments
Claim Interpretation
In response to a previous Interpretation Note, Applicant has amended the independent claims to include “the vehicle rental reservation is possible when there is a vehicle at an origin station and parking space availability at the destination station.”  While the previous interpretation note was neither an objection nor a rejection, and thus did not preclude patentability, this amendment obviates the need for the record to reflect the previous Interpretation Note.
Claim Rejections – 35 USC § 112
The present amendments to Claims 3 and 5 obviate the previous 112(b) rejections to Claims 3 and 5-7; therefore, they are withdrawn.
Claim Rejections – 35 USC § 101
	Applicant’s arguments regarding the 101 analysis have been considered and are unpersuasive.
Applicant first labels arguments as addressing Step 2A, Prong One of the 101 analysis (whether the claim recites a judicial exception), yet the actual arguments themselves do not address the recitation standards of Step 2A, Prong One but rather the “directed to” standards of Step 2A, Prong Two.  These arguments are addressed in turn in relation to both Prong One and Prong Two below.
Regarding the abstract idea grouping of mathematical concepts, while Applicant makes no argument directed to the “recitation” standards of Step 2A, Prong One, Examiner points out that mathematical calculations “merely to determine whether a vehicle rental reservation is 
Regarding Step 2A, Prong Two, Applicant argues that “[t]he claimed subject matter is not directed to (a) mathematical concepts because, as the Examiner has pointed out, the claimed mathematical calculations are merely to determine whether a vehicle rental reservation is possible based on a number of parking spaces available for reservation at a destination station and are not the claim as a whole.”  Applicant’s argument misapprehends the standards for the “directed to” inquiry of Step 2A, Prong Two.  Said “directed to” inquiry is not conducted for each recited abstract idea in isolation, but rather considers all recited abstract ideas together against the remainder of the claim (the additional elements) to determine the overall character of the claim (or what the claim is “directed to”).  As such, Applicant’s comparison of only the limitation categorized as reciting a mathematical concept against the remainder of the claim (much of which constitutes other recited abstract ideas) is an improper analysis under Step 2A, Prong Two.
Regarding the abstract idea grouping of certain methods of organizing human activity, while Applicant makes no argument directed to the “recitation” standards of Step 2A, Prong One, Examiner points out that the recitation of an otherwise abstract step as explicitly being performed by a computer component (e.g., a user terminal or a central processing unit, or electronic communications therebetween) does not remove said step from reciting a certain 
Regarding Step 2A, Prong Two, Applicant makes the conclusory statement that “[t]he process as a whole does not fall into any of fundamental economic principles or practices); 
Regarding the abstract idea grouping of mental processes, while Applicant makes no argument directed to the “recitation” standards of Step 2A, Prong One, Applicant again stresses that the claim limitations are performed via computer components.  As with certain methods of organizing human activity, that a step is performed by a computer component does not remove that step from categorization as reciting a mental process.  Rather, the test for recitation of a mental process is whether, but for any recited computer components, a recited step may be performed in the human mind or with the aid of pen and paper.  See MPEP 2106.04(a)(2)(III) for more information on this standard (particularly subsection (C), entitled “A Claim That Requires a Computer May Still Recite a Mental Process”).  Regarding Step 2A, Prong Two, Applicant is again directed to MPEP 2106.05(f).  
Applicant next makes explicit arguments regarding the “directed to” inquiry of Step 2A, Prong Two.  To this end, Applicant first summarizes various present amendments to the independent claims collectively.  Then, Applicant concludes that “transferring of data signals wirelessly, or remotely, between different locations cannot be performed in the human mind. 
Applicant next argues that “[i]n addition, the claimed subject matter integrates the alleged judicial exception into a practical application. Specifically, the claimed subject matter transmits a reservation signal to a user terminal when it is determined that there is available reservations, in which the user terminal then generates a user interface, transforming data from the central processor unit, to enable the user to make the reservation request via the user terminal.”  As what is described in this argument is almost entirely abstract (for example, allowing a user to make a reservation of a vehicle/parking space is commercial activity, whether or not it is performed via a user interface of a user terminal or other computer component – again, see MPEP 2106.04(a)(2)(III)), Examiner must assume that Applicant is attempting to use the plain meaning of “practical application” rather than its judicially defined meaning.  See MPEP 2106.04(d) and 2106.05 for more information on this standard.  
Applicant next argues that “[m]oreover, the claimed subject matter integrates the alleged judicial exception into a practical application by the central processor unit configured to 
Applicant also directs arguments to Step 2B.  These arguments misapprehend the previous Office Action’s treatment and analysis of the additional elements of the central processor unit and user terminal.  Particularly, Applicant states that “[t]he Examiner appears to take the position that the central processor unit and the user terminal are merely used to transmit scheduling and reservation information to the user and to merely look to see whether a vacant parking space is available to allow the reservation” and “[t]he Examiner appears to take the position that the user terminal and the central processor unit are considered a 
Likewise, Applicant’s conclusion based on these mistaken assumptions (“The Examiner considers the general functions of the user terminal and the central processor unit, and does not consider specific functions of the user terminal and the central processor unit recited in claim 1 and similarly in independent claims 5, 8 and 9”) is also incorrect.  What Applicant asserts following this conclusion is just what Examiner has described above:  a series of abstract steps (e.g., receipt of a reservation request; a determination of whether a reservation is possible based on actual and virtual parking spaces, said virtual parking spaces determined based on scheduling information; allowing a user to make a reservation wen it is determined that it is possible to do so) claimed as being performed on computer components.  Applicant is again directed to MPEP 2106.05(f) regarding the analysis of such claim elements as failing to integrate recited abstract ideas into a practical application.  
Regarding Applicant’s next argument, the independent claims do not “recite two specific different ways of transmitting signals” as asserted, but merely recite at a high degree of generality two messages (one regarding a reservation request and the other regarding a response thereto) being transferred from one computer component to the other.  The “specific Diamond v. Diehr) is very different from the presenting of a user interface on a user terminal to allow a user to make a reservation (an abstract step) based on abstract steps, such as in the present invention.
Finally, in relation to the argument related to the “technical problems associated with overbooking of reservations and/or denying reservations because there are not enough vacant parking spaces to receive the vehicle at the destination station,” as was explained in the previous Office Action, these are not in fact technical problems/improvements but rather relate to an abstract concept such as customer service or maximizing business or profit.  Applicant 
Claim Rejections – 35 USC § 103
	Applicant’s arguments regarding the 103 analysis have been considered and are unpersuasive.
Applicant generally argues that the previously cited references of Chinomi and Krivacic do not disclose each and every limitation of the independent claims as presently amended.  These arguments are based purely on newly presented amendments, and as such need not be addressed here.  See updated 103 rejections below for more information.
Applicant reproduces and stresses the following passages from previously and presently cited Paragraph 0059 of Krivacic:  “As described above, occupancy of a parking space can be determined based on a presence or absence of a vehicle in the space, pending parking reservations, or payment data” and “A parking space is determined to be occupied, and unavailable, when a car is parked in the space, when the space has been reserved, or when the space has received payment for a particular time. In contrast, a parking space is available when unoccupied and if parking regulations allow for parking at the time in question.”  Applicant 
Indeed, the discussion of Applicant’s 103 arguments in the previous Office Action makes it particularly clear that this interpretation of the Krivacic reference is incorrect.  As explained in the previous Office Action, the use of “estimated departure times, which can be determined from pending reservation data or payment data” to determine occupancy or non-occupancy of a space is disclosed in at least Paragraph 0048 of Krivacic as cited.  See previous Office Action for additional information.  As such, rather than create the same problem which the present invention seeks to solve as asserted by Applicant, Krivacic actually solves the same problem in the same way.  That Krivacic not only considers when vehicles with pre-existing reservations are scheduled to leave spaces but also when vehicles with pre-existing reservations are scheduled to enter spaces does not change this.  In relation to this disclosure, Applicant asserts that “Krivacic merely relies on whether a parking space is unoccupied based on estimated departure 
Regarding Applicant’s assertion that “there is no disclosure in Krivacic of adding the number of virtual parking spaces is set by predicting movements of vehicles parked at the destination station in anticipation of a number of vehicles that will leave the destination station according to a schedule such that vehicle rental reservation is possible when the number of actual vacant parking spaces is insufficient,” Examiner disagrees.  A reference need not use the same language to disclose a claimed feature.  The system of Krivacic looks at each parking space and determines the number of available parking spaces by way of determining if each space is actually occupied or whether the space will be occupied based on pending reservation data or payment data.  The result is the same as what is described in Applicant’s claim language.  

Claim Rejections – 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1, 5, 8, and 9 contain variations on the language of “wirelessly send a reservation signal to the user terminal, the user terminal generates a user interface to enable the user to make the reservation request via the user terminal.”  This language conflicts with previous limitations in each of these claims, as the user has already made the reservation request in the temporally prior limitation of “a user terminal configured to receive a reservation request as an input from a user and generate a reservation request signal based on the received reservation request” in Claim 1 and analogous language in Claims 5, 8, and 9.  As such, the user is necessarily already enabled to make the reservation request.  In light of the specification and earlier versions of the claim language, “wirelessly send a reservation signal to the user terminal, the user terminal generates a user interface to enable the user to make the reservation request via the user terminal” will be interpreted as “wirelessly send a reservation signal to the user terminal, the user terminal generates a user interface to enable the user to make a reservation Claims 2-4 and 6-7 are rejected due to their dependence upon Claims 1 and 5 respectively.
Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.
Regarding Claims 1, 5, 8, and 9, the limitations of a user terminal configured to receive a reservation request as an input from a user and generate a reservation request signal based on the received reservation request; a central processing unit configured to wirelessly receive the reservation request signal; and when the vehicle rental reservation is possible based on the number of parking spaces available for reservation at the destination station, wirelessly send a reservation signal to the user terminal, the user terminal generates a user interface to enable the user to make the reservation request via the user terminal, as drafted, is a process that, under its broadest reasonable interpretation, covers certain methods of organizing human activity.  Specifically, these limitations fall at least within the enumerated subcategory of commercial or legal interactions.  
Additionally, the limitations of determine whether a vehicle rental reservation is possible based on a number of parking spaces available for reservation at a destination station, the vehicle rental reservation is possible when there is a vehicle at an origin station and parking space availability at the destination station; and obtain the number of parking spaces available 
Additionally, the limitation of obtaining the number of parking spaces available for reservation by adding a number of virtual parking spaces to a number of actual vacant parking spaces at the destination station, the number of virtual parking spaces is set by predicting movements of vehicles parked at the destination station in anticipation of a number of vehicles that will leave the destination station according to a schedule such that the vehicle rental reservation is possible when the number of actual vacant parking spaces is insufficient, as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts.  Specifically, this limitation recites mathematical operations.
If a claim limitation, under its broadest reasonable interpretation, covers fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships, or managing interactions between people, it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind or with the aid of pen and paper but for recitation of generic computer components, it falls within the 
	The judicial exception is not integrated into a practical application.  In particular, the claim recites the additional elements of a car-sharing management apparatus; a user terminal configured to receive input, generate and receive signals, and generate a user interface; a central processing unit configured to send and receive wireless signals and perform various limitations; a non-transitory computer-readable storage medium storing a program; an origin station; and a destination station where vehicles that are rented at the origin station are to be parked.  A car-sharing management apparatus; a user terminal configured to receive input, generate and receive signals, and generate a user interface; a central processing unit configured to send and receive wireless signals and perform various limitations; and a non-transitory computer-readable storage medium storing a program amount to no more than merely using a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).  An origin station and a destination station where vehicles that are rented at the origin station are to be parked amount to no more than generally linking the use of a judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).  Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they do not, individually or in combination, impose any meaningful limits on practicing the abstract ideas.  The claims are therefore directed to an abstract idea.

Claims 2-4 and 6-7, describing various additional limitations to the device of Claim 1 or the system of Claim 5, amount to substantially the same unintegrated abstract idea as Claim 1 or Claim 5 (upon which these claims depend, directly or indirectly) and are rejected for substantially the same reasons.  
Claim 2 discloses a user terminal and a parking space determination unit configured to determine the number of parking spaces available for reservation (merely using a computer as a tool to perform an abstract idea), as well as the use of said number of parking spaces available for reservation to determine whether the vehicle rental reservation is possible in response to receiving said request from a user (abstract ideas in the form of mental processes and certain methods of organizing human activity), which do not integrate the claim into a practical application.  
Claims 3 and 4 disclose the determination of a number of virtual spaces based on a schedule (said schedule varying by time of day) or a capability of an autonomous vehicle respectively (abstract ideas in the form of mental processes), which do not integrate the claims into a practical application.  
Claims 6 and 7 each describe a particular arrangement of the origin station and destination station (merely narrowing the field of use), which do not integrate the claims into a practical application.  
Claim Rejections – 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Chinomi (PGPub 20160240083) (hereafter, “Chinomi”) in view of Krivacic et al (PGPub 20140249742) (hereafter, “Krivacic”) and Reh et al (PGPub 20140278599) (hereafter, “Reh”).  
Regarding Claims 1, 5, 8, and 9, Chinomi discloses the following:
A car-sharing management apparatus (¶ 0019; Fig. 1);
a non-transitory computer-readable storage medium storing a program (¶ 0030);
a user terminal configured to receive a reservation request as an input from a user and generate a reservation request signal based on the received reservation request (¶ 0019, 0022-0027, 0043; Fig. 1; each user can make a use request for using a shared vehicle with the user terminal; user terminals can communicate with the management server through the internet; management server acquires the information of a user's request for using a shared vehicle, the information of a planned return space selected by the user, and the like from the user terminal);
a central processing unit configured to wirelessly receive the reservation request signal (¶ 0019, 0022-0027, 0030, 0043; Fig. 1; CPU; user terminals can communicate with the 
determine whether a vehicle rental reservation is possible based on a number of parking spaces available for reservation at a destination station (Abstract; ¶ 0007-0008, 0043; reservations cannot be made when no returnable spaces are available);  
the vehicle rental reservation is possible when there is a vehicle at an origin station and parking space availability at the destination station (Abstract; ¶ 0022-0023, 0028-0029, 0043; when no available vehicles are set or when no returnable spaces are set, the reservation managing unit determines that the reservation of a vehicle cannot be made); and 
wherein the destination station is where vehicles that are rented at the origin station are to be parked (Abstract; ¶ 0029, 0035).
Chinomi does not explicitly disclose but Krivacic does disclose obtain the number of parking spaces available for reservation by adding a number of virtual parking spaces to a number of actual vacant parking spaces at the destination station, the number of virtual parking spaces is set by predicting movements of vehicles parked at the destination station in anticipation of a number of vehicles that will leave the destination station according to a schedule such that the vehicle rental reservation is possible when the number of actual vacant parking spaces is insufficient (¶ 0048, 0059, 0062; Fig. 1; availability of parking spaces determined by a combination of actual vacancy and reservation data; reservation data includes estimated departure times of parked vehicles; consideration of estimated departure times 
Chinomi additionally discloses when the vehicle rental reservation is possible based on the number of parking spaces available for reservation at the destination station, wirelessly send a reservation signal to the user terminal to enable the user to make the reservation request via the user terminal (Abstract; ¶ 0022-0025, 0035, 0042-0043, 0045; Fig. 1; reservation managing unit performs acceptance of use of a vehicle by receiving a signal indicating a request for use from a user; when no returnable spaces are available, reservations cannot be made; when returnable spaces are available, reservation process continues).  Chinomi and Krivacic do not explicitly disclose but Reh does disclose wherein the user terminal generates a user interface to enable the user to make the reservation request via the user terminal (¶ 0005-0006, 0111; Figs. 2(b), 18-19, 23; mobile computing device generates a graphical user interface (GUI) screen for display to the customer, the GUI being configured to present a list of available specific rental vehicles; rental computer system can also communicate this activation/completion to the driver’s mobile device for populating a GUI screen of the mobile application).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the parking space determination of Krivacic with the vehicle rental system of Chinomi because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Krivacic KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Reh are applicable to the base device (Chinomi and Krivacic), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.
	Regarding Claim 2, Chinomi in view of Krivacic and Reh discloses the limitations of Claim 1.  Chinomi additionally discloses the following limitations:
wherein the central processing unit further comprises a parking space determination unit configured to determine the number of parking spaces available for reservation ¶ 0007, 0030, 0041; Fig. 1); and 
wherein the car-sharing management apparatus is configured to, when the car-sharing management apparatus receives the reservation request signal from the user via the user terminal, determine whether the vehicle rental reservation is possible based on the number of parking spaces available for reservation determined by the parking space determination unit (Abstract; ¶ 0022-0023, 0025, 0048).  
Claim 6, Chinomi in view of Krivacic and Reh discloses the limitations of Claim 5.  Chinomi additionally discloses the limitation of wherein the destination station is the same as the origin station (¶ 0035; "each port can be a departure place and a destination of a vehicle").  
Regarding Claim 7, Chinomi in view of Krivacic and Reh discloses the limitations of Claim 5.  Chinomi additionally discloses the limitation of wherein the destination station is different from the origin station (¶ 0035; "each port can be a departure place and a destination of a vehicle").  
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Chinomi in view of Krivacic, Reh, and Sakata et al (PGPub 20180216947) (hereafter, “Sakata”).  
Regarding Claim 3, Chinomi in view of Krivacic and Reh discloses the limitations of Claim 2.  Chinomi does not disclose but Krivacic does disclose wherein the parking space determination unit is configured to determine the number of virtual parking spaces based on a schedule (¶ 0048, 0059; Fig. 1).  Chinomi, Krivacic, and Reh do not explicitly disclose but Sakata does disclose wherein the schedule varies by a time of day (¶ 0143-0147; schedule based on predicted demand; predicted demand may vary by time of day/time segment).
The motivation to combine the references of Chinomi, Krivacic, and Reh remains the same as for Claim 1.  It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the reservation scheduling and autonomous vehicle capabilities of Sakata with the vehicle reservation system of Chinomi, Krivacic, and Reh because Sakata teaches to do so (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  In at least the Abstract and ¶ 0070, 0146, and 0158, the 
Regarding Claim 4, Chinomi in view of Krivacic and Reh discloses the limitations of Claim 2.  Chinomi does not disclose but Krivacic does disclose wherein the parking space determination unit is configured to determine the number of virtual parking spaces based on a schedule (¶ 0048, 0059; Fig. 1).  Neither Chinomi nor Krivacic explicitly discloses but Sakata does disclose wherein the schedule is based on a capability of an autonomous vehicle to be parked at the destination station (¶ 0034, 0037, 0053-0054; autonomous vehicles may be directed to various destination stations based upon predicted demand).  The motivation to combine remains the same as for Claim 3.
Discussion of Prior Art Cited but Not Applied
For additional information on the state of the art regarding the claims of the present application, please see the following documents not applied in this Office Action (all of which are prior art to the present application):
PGPub 20190228345  - “Vehicle Sharing System and Method,” Oesterling et al, disclosing a system for renting vehicles based on the availability of a return parking space
PGPub 20120092190 – “Computer-Implemented System and Method for Managing Motor Vehicle Parking Reservations,” Stefik et al, disclosing a parking reservation system using actual availability and scheduling information to determine if a parking space may be reserved

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK C CLARE whose telephone number is (571)272-8748. The examiner can normally be reached Monday-Friday 7:30am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628